
	
		II
		112th CONGRESS
		2d Session
		S. 3656
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2012
			Ms. Klobuchar (for
			 herself and Mr. Wicker) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To repeal an obsolete provision in title
		  49, United States Code, requiring motor vehicle insurance cost
		  reporting.
	
	
		1.RepealSubsection (c) of section 32302 of title 49,
			 United States Code, is repealed, and any regulations promulgated under such
			 subsection shall have no force or effect.
		2.Determination
			 regarding provision of damage susceptibility information to consumers
			(a)In
			 generalSection 32302(b) of
			 title 49, United States Code, is amended by adding at the end the following:
			 The Secretary, after providing an opportunity for public comment, shall
			 study and report to Congress the most useful data, format, and method for
			 providing simple and understandable damage susceptibility information to
			 consumers..
			(b)DeadlineThe Secretary of Transportation shall carry
			 out the last sentence of section 32302(b) of title 49, United States Code, as
			 added by subsection (a), not later than the date that is 2 years after the date
			 of the enactment of this Act.
			
